DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 15-17 are objected to because of the following informalities: 
In claim 7, line 2, “transverses” should be –traverses--.
Claim 15 should end with a period.
In claim 16, line 5, “transverses” should be –traverses--. 
In claim 17, line 6, “transverses” should be –traverses--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a length of the shaft” in line 2. It is not clear if this is a new instance or refers to the same “length of the shaft” mentioned in line 5 of claim 1.
Claim 8 recites the limitation “a tenaculum” in line 2. It is not clear if this is a new instance or refers to the same tenaculum mentioned in line 4 of claim 1.
Claim 9 recites the limitation “a tenaculum” in line 2. It is not clear if this is a new instance or refers to the same tenaculum mentioned in line 4 of claim 1.
Claim 10 recites the limitation “a tenaculum” in line 2. It is not clear if this is a new instance or refers to the same tenaculum mentioned in line 4 of claim 1.
Claim 11 recites the term “coincide” in line 1. It is not clear what this term is meant to encompass in the claim.
Claim 14 recites the limitation “a tenaculum” in line 2. It is not clear if this is a new instance or refers to the same tenaculum mentioned in line 4 of claim 1.
Claim 15 recites the limitation “a tenaculum” in line 2. It is not clear if this is a new instance or refers to the same tenaculum mentioned in line 4 of claim 1.
Claim 16 recites the limitation “a portion of the length of the shaft” in line 8. It is not clear if this is a new instance or refers to the same “length of the shaft” mentioned in line 5 of claim 1.
Claim 17 recites the term “coincide” in line 1. It is not clear what this term is meant to encompass in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0104933 (Stern et al., hereinafter Stern).
In regards to claims 1 and 2, Stern discloses a device used for ablation (title). Of note are figures 6 and 8A-D and paragraphs 151-173 and 185-210. Stern shows a device that has the following components:
a shaft (78), the shaft including at least:
a space (naturally present) to at least partially accommodate a cervix;
a slot (94); 
a handle (90) and  
	a stopper (86) that is positionally adjustable along at least a portion of a length of the shaft (paragraphs 153 and 173).  
A space is naturally present on the shaft. Note that the space is not defined and no boundaries have been specified by Applicant so the space could be the shaft. Applicant also has not disclosed how the space “accommodates” the cervix, which allows Stern to meet the limitations of the claim. In addition, Applicant has not specified how the slot secures a tenaculum, only that there is a slot on the shaft. Thus, the slot can be used to secure a tenaculum.
In regards to claim 3, Stern discloses the limitations of claim 1. In addition, as shown in figures 8C, the end of the sheath is made narrower which can be interpreted as a smooth tip (paragraphs 208-210).
In regards to claim 6, Stern discloses the limitations of claim 1. In addition, Stern shows the presence of a port (82) on the shaft in figure 6. Depending on how one defines the space on the shaft, the port, which would have an aperture, would be within the space.
In regards to claim 7, Stern discloses the limitations of claim 1. In addition, it can be seen in figure 6 and 8A-D that the slot in the shaft appears to be hollow (thus forming a channel) and has an opening on the opposite end that houses a locking mechanism (120) that has a button (126) sticking out of another slot at the bottom of the shaft. This makes the slot include a channel that traverses along at least a portion of a length of the shaft, beginning at the top of the shaft and ending at the bottom of the shaft.
In regards to claim 8, Stern discloses the limitations of claim 1. In addition, as shown in figures 6 and 8A-D, the slot is large enough to be considered as a channel that can secure a tenaculum such that the clamps of the tenaculum are positioned at the space of the shaft to grip a cervix. Note that the Applicant has not specified how the tenaculum interacts with the channel when it is secured, thus allowing Stern to meet the limitations of the claim.
In regards to claims 9 and 10, Stern discloses the limitation of claim 1. In addition, it can be seen in figure 6 and paragraph 157 that there is a protrusion/prominence (knob - 100) that come out of the slot. As shown in the figure, the knob has an edge. Because no details are given as to how the securing takes place, the structures present in Stern would make the prominence or edge capable of frictionally securing a tenaculum as there are several ways one can frictionally secure a tenaculum to the knob.
In regards to claim 11, Stern discloses the limitations of claim 1. In addition, the stopper (86) would naturally have a gap section because it is annular in nature to move up and down the shaft. The gap section of the stopper coincides with the slot in the shaft because they both lie on the longitudinal axis of the device.
In regards to claim 12, Stern discloses the limitations of claim 1. In addition, paragraph 173 states that the stopper (86) slides along the shaft. Figure 6 and 8A-D show that the stopper is a disk.
In regards to claim 16, Stern discloses a device used for ablation (title). Of note are figures 6 and 8A-D and paragraphs 151-173 and 185-210. Stern shows a device that has the following components:
a shaft (78), the shaft including at least:
a distal end with an aperture (see figure 8C; paragraph 210; the sheath has an aperture that allows passage of a device to a deployed position) to at least partially accommodate a cervix;
a slot (94); 
a handle (90) and  
	a stopper (86) that is positionally adjustable along at least a portion of a length of the shaft (paragraphs 153 and 173).  
It can be seen in figure 6 and 8A-D that the slot in the shaft appears to be hollow and forms a channel that has an opening on the opposite end of that houses a locking mechanism (120) that has a button (126) sticking out of another slot at the bottom of the shaft. This makes the slot include a channel that traverses along at least a portion of a length of the shaft, beginning at the top of the shaft and ending at the bottom of the shaft. Applicant also has not disclosed how the aperture “accommodates” the cervix, which allows Stern to meet the limitations of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0104933 (Stern et al., hereinafter Stern).
In regards to claim 4, Stern discloses the limitations of claim 1. Stern shows a shaft with a cylindrical proximal cross section but does not show a proximal section of the shaft that flares to an oval distal end. Applicant has stated a variety of shapes in the specification, but Applicant has not provided how the flared oval distal end provides an advantage, is used for a particular purpose, or solves a stated problem. In an addition, changes in shape are considered as a matter of design choice for one of ordinary skill in the art absent evidence of its advantage, of its use for a particular purpose, or how it solves a stated problem (MPEP 2144.04).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0104933 (Stern et al.) as applied to claim 1 above, and further in view of US 2008/0072650 (Garcia et al., hereinafter Garcia).
In regards to claim 5, Stern discloses the limitations of claim 1. However, Stern does not disclose the presence of threads or ridges. In a related area Garcia discloses a probe used in a uterus (title and abstract). Threads (13) are present in the shaft to increase consistency and maintain resilience of the instrument (paragraphs 15 and 88; figure 2). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Stern to have threads in the shaft as taught by Garcia in order to increase consistency and maintain resilience of the instrument.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0104933 (Stern et al.) as applied to claim 1 above, and further in view of US 2007/0023305 (Chan et al., hereinafter Chan).
In regards to claim 13, Stern discloses the limitations of claim 1. However, Stern does not disclose that the stopper used in the device comprises a silicone rubber interface portion. In a related area of biomedical devices, Chan discloses that silicone rubber is a common biocompatible material that is used to form stoppers (paragraph 73). A stopper formed of silicone rubber wound naturally have an interface portion that would frictionally limit movement of a stopper. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Stern to use silicone rubber in the stopper as taught by Chan because silicone rubber is one of several known biocompatible materials used in stoppers for medical devices that would produce the same claimed result of arresting movement. 

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:


In regards to claim 14, the prior art of record does not teach or suggest a device, as claimed by Applicant, that includes a stopper configured to rotationally cover the slot to secure a tenaculum.

 In regards to claim 15, the prior art of record does not teach or suggest a device, as claimed by Applicant, that includes a vaginal device with a shaft having a space to accommodate a cervix and a slot to secure a tenaculum, a stopper configured to be a positionally adjustable along the shaft, and a tenaculum.  

In regards to claims 17, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the shaft of the device has a disk that rotates about the threaded surface portion and that includes a gap section that is configured to coincide with the channel in the shaft, wherein the disk is configured to lock a tenaculum in the channel and limit insertion depth via rotation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  


/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791